Citation Nr: 1430667	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  99-21 589	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for the residuals of an excised calcified hematoma, right pubic rami, with history of myo-atrophy of the right hip.

3.  Entitlement to an initial disability rating in excess of 30 percent for the residuals of left upper extremity cold exposure with Raynaud's syndrome.

4.  Entitlement to an initial disability rating in excess of 30 percent for the residuals of right upper extremity cold exposure with Raynaud's syndrome.

5.  Entitlement to an initial disability rating in excess of 40 percent for prostatitis with urethritis and benign prostatic hyperplasia with nocturia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas M. Susco II, General Attorney


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1973 to December 1976 and from January 1981 to October 1997.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the St. Petersburg, Florida, and Pittsburgh, Pennsylvania, Regional Offices (RO) of the Department of Veterans Affairs (VA).  In May 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In February 2013, the Board issued a decision that, in part, dismissed the claim of entitlement to an initial disability rating in excess of 10 percent for a right ankle disability, and denied the claims of (1) entitlement to an initial disability rating in excess of 10 percent for the residuals of an excised calcified hematoma, right pubic rami, (2) entitlement to an initial disability rating in excess of 30 percent for the residuals of left upper extremity cold exposure with Raynaud's syndrome, (3) entitlement to an initial disability rating in excess of 30 percent for the residuals of right upper extremity cold exposure with Raynaud's syndrome, and (4) entitlement to an initial disability rating in excess of 40 percent for prostatitis.  



ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In February 2014, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the May 2012 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In February 2014, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the February 2013 Board decision that dismissed the claim for an initial disability rating in excess of 10 percent for a right ankle disability and denied the claims for increased ratings for (1) residuals of an excised calcified hematoma, right pubic rami, (2) residuals of left upper extremity cold exposure with Raynaud's syndrome, (3) residuals of right upper extremity cold exposure with Raynaud's syndrome, and (4) prostatitis, is vacated.  The remainder of the February 2013 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


